Opinion oe the Court by
Judge Williams :
An appeal does not lie to the circuit court from an order of the county court, granting or refusing license to keep a tavern. Sections 15, 16 and 20 of the Cade take away the jurisdiction given *105to circuit courts in such cases by section 10, article 1, chapter 99, Revised Statutes, and confer it upon this court, Bochler v. Commonwealth, 1 Duvall, page 3.

Lewis, for appellant.

The circuit court of Meade county had no jurisdiction of the appeal prosecuted from the order of the county court granting to appellant license to keep a tavern, and that fact of itself deprives this court of jurisdiction to entertain this appeal, and the same is for that reason dismissed.